 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MERYL POMPONIO,                                   No. 2:19-cv-1006 TLN DB PS
12
                         Plaintiff,
13           v.                                         ORDER
14    CHARAN BUDWAL, et al.,
15
                         Defendants.
16

17          This matter came before the undersigned on January 31, 2020, pursuant to Local Rule

18   302(c)(19), for hearing of plaintiff’s motion for default judgment. (ECF No. 15.) Attorney

19   Daniel Malakauskas appeared telephonically on behalf of the plaintiff. Defendant Charan

20   Budwal appeared in person on his own behalf.

21          Because this was defendant Budwal’s first appearance in this action the undersigned

22   continued the hearing of plaintiff’s motion to March 13, 2020, to allow time for the parties to

23   meet and confer. Neither party has filed anything since the January 31, 2020 hearing.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. The March 13, 2020 hearing of plaintiff’s motion to dismiss (ECF No. 11) is continued

26   to Friday, April 10, 2020, at 10:00 a.m., at the United States District Court, 501 I Street,

27   Sacramento, California, in Courtroom No. 27, before the undersigned;

28   ////
                                                       1
 1           2. On or before March 27, 2020, defendant shall file an opposition or statement of non-

 2   opposition to plaintiff’s motion; and

 3           3. On or before April 3, 2020, plaintiff shall file a reply or supplemental memorandum

 4   addressing any opposition filed by defendant and any contact plaintiff has had with defendant

 5   since the January 31, 20120 hearing.

 6   Dated: March 9, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB\orders\orders.civil\pomponio1006.cont.hrg.ord
23

24

25

26
27

28
                                                        2
